ALLOWANCE
Claims 1-20 are allowed.  An article comprising: a substrate including at least one metered hole, a structure of additively manufactured material attached to the substrate, the structure including at least one aperture having a profile, a passageway through the structure that includes the at least one aperture of the structure and the at least one metered hole of the substrate such that the at least one aperture of the structure and the at least one metered hole of the substrate are in fluid communication with one another, and a joint disposed between the structure and the substrate and attaching the structure to the substrate, the joint being a braze joint including a braze material or a weld joint including a weld filler material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Adam Krupicka/Primary Examiner, Art Unit 1784